[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de THE DEFENDANT'S MOTION FOR PARTIAL TERMINATIONOF STAY OF EXECUTION
The defendant have moved for an order to terminate the automatic stay as to entry of the decree of dissolution only.
The plaintiff cites the "explicit" language of the statutes Sec. 46b-81 and Sec. 46b-82 as depriving the court of jurisdiction if the dissolution is entered and the financial orders are subsequently vacated on appeal.
Jaser v. Jaser, 37 Conn. 194, 205 decided
    "The judgment is reversed as to all orders except that dissolving the parties' marriage and the case is remanded for a new trial."
Bifurcating by the trial court has been approved, Ross v.Ross, 172 Conn. 269 (1977); , Walsh v. Walsh,190 Conn. 126 (1983).
The COBRA rights of the plaintiff, if triggered by the entry of the trial court's decree, cannot be further prejudiced by the granting of the defendant's present motion. This court is of the same opinion as to ERISA rights and "surviving spouse" rights pursuant to Sec. 45a-436.
The defendant's motion is granted.
HARRIGAN, J.